United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3917
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
James Russell Jackson,                   *
                                         *      [UNPUBLISHED]
      Defendant - Appellant.             *
                                    ___________

                               Submitted: September 28, 2007
                                   Filed: October 2, 2007
                                   ___________

Before LOKEN, Chief Judge, WOLLMAN and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      On January 13, 2005, James Russell Jackson e-mailed three sexually explicit
images of children to an undercover FBI agent in the Innocent Images Unit. A
subsequent warrant search of Jackson’s computer and compact disc storage devices
uncovered approximately 1,500 child pornography images and 265 child pornography
movie files, including pictures and film files portraying adult males sexually
assaulting prepubescent children and infants. Jackson pleaded guilty to distributing
and possessing materials involving the sexual exploitation of minors in violation of
18 U.S.C. §§ 2252(a)(2), (b)(1), (a)(4)(B), and (b)(2). The Presentence Investigation
Report (PSR) computed a total offense level of thirty-seven and a criminal history
category of I, resulting in an advisory guidelines sentencing range of 210-262 months.
At sentencing, Jackson did not object to the PSR's fact recitations and guidelines range
computation but requested a downward departure. The district court1 declined to
depart and sentenced Jackson to 210 months in prison followed by a lifetime of
supervised release. Jackson appeals the sentence.

       Jackson argues that the district court failed to sufficiently explain the necessity
of a 210-month sentence as required by 18 U.S.C. § 3553(a), erroneously relied upon
disputed fact allegations by the government concerning the extent to which Jackson
traded pornographic materials, and abused its discretion in denying his motion for a
downward departure. After careful review of the sentencing transcript and the PSR,
we conclude that the district court fully considered the § 3553(a) factors and did not
rely on fact allegations by the prosecutor not fairly supported by the PSR. The court
understood it had the authority to depart, so its decision not to depart downward is not
reviewable on appeal.

       A sentence at the bottom of the advisory guidelines range is presumptively
reasonable. Jackson has not overcome the presumption. Accordingly, the judgment
of the district court is affirmed.
                          ______________________________




      1
       The HONORABLE RALPH R. ERICKSON, United States District Judge for
the District of North Dakota.

                                           -2-